Title: To Thomas Jefferson from Enoch Edwards, 27 December 1796
From: Edwards, Enoch
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philadelphia 27th Decr: 1796
                    
                    When I arrived in Octr: last at N. York from France I forwarded on a letter or two from Mr: Monroe to you—and I should have written to you then as I promised him—but I really intended before I setled myself, to have taken a Trip into your State, and to have had the Pleasure of seeing you at your own House.
                    I left Paris the 7th. of August in the Midst of their Success and Glory as likewise the utmost Tranquillity—and every Prospect of Success with thier Government as well as their Arms. The only thing that was unpleasant about the time I left the Place was the Resentment which that Government discovered towards Us on the Account of the Treaty. Mr: Monroe as You must know entered into a Defence of it—so far as to deny its being a direct Violation of our Treaty with them—this Defence I have a Copy of and intend to send it to you by Mr: Madison—unless you should inform Me before he leaves Us that you have one. You will see by it that our Freind Monroe is treated with as much Cruelty as has been possible. The Cry against him here is that he did not reveal to the French Government certain Reasons assigned by our’s for its Conduct, early anough, When it will appear by the Correspondence that he replied to their Complaints in less than a Week after he received them, and in a Manner that does him the highest Honor both as to his Talents and Patriotism.
                    I really suspect that the Directoire will not receive Mr: Pinckney—but act as they did in the Case of the appointed Successor to Baron de Staal—should that be the Case, We shall here have a great Noise about it, much will be said about french Impudence, foreign Interference and our Soverignty—more than if the English had taken a hundred of our Seamen or sculped a thousand of our peaceable Citizens.
                    Mr: Monroe when he commited the Paper (with others) above mentioned into my Hands—submited it entirely to my Discretion whether to publish them or not. I think it right that some should be known to the  Publick but as it is likely we shall have him here soon, I have concluded to leave it untill he comes—perhaps the time also then may be quite as favorable as the present for heaving and giving Weight to Truth. With much Respect & Esteem I am your very obedt st.
                    
                        Eno; Edwards
                    
                